Judgment, Supreme Court, Bronx County (Richard Price, J., at plea; John Collins, J., at sentence), rendered January 31, 2002, convicting defendant of criminal sale of a controlled substance in the fourth degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant’s valid waiver of his right to appeal (see People v Moissett, 76 NY2d 909, 912 [1990]) forecloses appellate review of his excessive sentence claim (People v Seaberg, 74 NY2d 1, 9-10 [1989]), as well as his claim that prior to imposing sentence, the court should have conducted an inquiry as to his suggestion that drug activity at the drug treatment program caused him to prematurely leave that program, the successful completion of which would have resulted in a more favorable disposition (People v Ayala, 298 AD2d 105 [2002]). In any event, were we to find the waiver to be invalid or inapplicable to the issues raised, we would perceive no basis for reducing the sentence, and we would conclude that the court was not obligated to conduct an inquiry since defendant did not request a hearing or deny that he had violated the terms of the plea bargain by leaving the program without permission (see People v Pinkston, 287 AD2d 294 [2001], lv denied 97 NY2d 707 [2002]; compare Torres v Berbary, 340 F3d 63 [2003]). Concur— Nardelli, J.P., Mazzarelli, Andrias, Saxe and Marlow, JJ.